Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed September 10, 2021.  


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on March 23, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.
    

Allowable Subject Matter

Claims 21 - 40 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “determining a number of write operations that have been performed on the memories arranged in the plurality of circuit dies, wherein the number of write operations reduces a lifetime of the memories after being performed on the memories; determining the lifetime of the memories arranged in the plurality of circuit dies, based on the number of the memory blocks and a maximum number of write operations per memory block of the memory blocks; providing the number of write operations that have been performed on the memories arranged in the plurality of circuit dies, to enable tracking a percentage of the lifetime of the memories consumed by a quantity of write operations performed on the memories arranged in the plurality of circuit dies and to enable determining an amount of a fee associated with the provided number of write operations that have been performed on the memories arranged in the plurality of circuit dies; and performing an operation to provide the amount of the fee associated with the provided number of write operations that have been performed on the memories arranged in the plurality of circuit dies.”.

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Marvin Michael Theimer et al. (Pat. # US 9,639,589 B1) teaches a replication chain composing one  or  more replication nodes of a multi-tenant stream management system is assigned to store data records of a partition of a particular data stream. A data record of the partition is received at a selected replication node of the replication chain. In a sequential order, a respective replica of the data record is stored at each replication node of the chain. An acknowledgement of a successful storage of the data record is provided after the replications are completed.

The closest prior art Daisuke Sagano et al. (Pub. # US 2016/0026984 A1) teaches a storage apparatus with which billing amounts in the case of write count-dependent billing can be predicted, comprises a physical storage device which provides logical volumes of different types, and a controller which executes I/0 control by classifying each of the logical volumes of different types into tiers of different response performance’s. In a case where a write request is issued to any virtual page which configures the virtual volume, the controller assigns any real page which configures a logical volume to the virtual page, writes data to the real page, and performs a write count. The controller calculates a billing amount per fixed time interval on the basis of the performed write count, calculates tier ranges so that the billing amount per fixed time interval does not exceed the billing upper limit value, and relocates the real page on   the basis of the calculated tier range.

The arguments presented by the Applicant along with the combination of elements and the subject matter cited, elements recited in claim  2I, 28 and 34 allow the controller of the SSD to write data to the particular physical addresses of particular blocks of particular dies so that the controller can cause accurately determining the lifetime of the SSD.  Also,  those particular,  additional  elements  recited in claims 2I, 28 and 34, the number of write operations performed on the blocks transforms the blocks to a different state or thing, in that the lifetime of the SSD becomes different," as recited by independent claims 21, 28, and 34.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696